United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-3976EM
                                  _____________

Georgia Calhoun,                       *
                                       *
            Appellant,                 * On Appeal from the United
                                       * States District Court
      v.                               * for the Eastern District
                                       * of Missouri.
Riverview Gardens School District,     *
Board of Education,                    * [Not To Be Published]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: November 30, 1999
                              Filed: January 18, 2000
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


       Georgia Calhoun, a black woman, appeals from the District Court’s1 adverse
grant of summary judgment in her employment discrimination action. We affirm.

     Calhoun filed this action against Riverview Gardens School District Board of
Education (school district), claiming the school district failed to promote her to

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
administrative assistant because of her race, subjected her to a racially hostile
environment by reassigning her from math to in-school suspension, and refused to
contract with her, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§§ 2000e-2000e-17, and 42 U.S.C. § 1981.

       We review the District Court’s grant of summary judgment de novo. See Lynn
v. Deaconess Med. Ctr.-West Campus, 160 F.3d 484, 486 (8th Cir. 1998). We analyze
Calhoun’s Title VII and section 1981 claims under the burden-shifting framework. See
Roark v. City of Hazen, 189 F.3d 758, 761 (8th Cir. 1999). Although Calhoun stated
a prima facie failure-to-promote claim, we conclude she failed to show defendant’s
proffered reason for not promoting her (the person ultimately hired was more qualified)
was pretextual. See Canada v. Union Elec. Co., 135 F.3d 1211, 1213 (8th Cir. 1997)
(elements of failure-to-promote claim); Rose-Maston v. NME Hosps., Inc., 133 F.3d
1104, 1110 (8th Cir. 1998) (person promoted being more qualified than plaintiff is
legitimate, nondiscriminatory reason); Lidge-Myrtil v. Deere & Co., 49 F.3d 1308,
1310-11 (8th Cir. 1995) (although black applicant possessed experience and some of
other qualities essential for success in position, this did not raise inference that
employer’s proffered reason was pretextual; black applicant’s abilities alone could not
rebut employer’s stated belief that white applicant “better exemplified” standard of
conduct necessary for position). Additionally, we conclude Calhoun failed to state a
prima facie hostile-work-environment claim: she did not show how her reassignment
affected her employment, and the school district presented evidence that the
reassignment did not affect salaries or status. See Carter v. Chrysler Corp., 173 F.3d
693, 700 (8th Cir. 1999) (employee must establish, among other things, that unwelcome
harassment occurred and affected term, condition, or privilege of employment).

      Accordingly, we affirm.




                                          -2-
       We will not consider Calhoun’s new claim on appeal that she was discriminated
against because of her sex. See Alexander v. Pathfinder, Inc., 189 F.3d 735, 742 (8th
Cir. 1999).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-